TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                    JUDGMENT RENDERED DECEMBER 31, 2021



                                   NO. 03-21-00487-CV


                               Darrell J. Harper, Appellant

                                             v.

                               The State of Texas, Appellee




        APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                 DISMISSED -- OPINION BY JUSTICE BAKER




Having reviewed the record, the Court finds that the appeal should be dismissed. Therefore,

the Court dismisses the appeal. No costs of appeal shall be assessed in this Court or in the

court below.